                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

OYSTER OPTICS, LLC,                  §
                                     §
      Plaintiff,                     §
                                     §
     v.                              §
                                     § Case No. 2:19-CV-00257-JRG
INFINERA CORPORATION, CORIANT        §
(USA) INC., et al.,                  §
                                     §
      Defendants.                    §


                      PLAINTIFF OYSTER OPTICS, LLC’S
                     REPLY CLAIM CONSTRUCTION BRIEF
                                                       Table of Contents

I.     Introduction ......................................................................................................................... 1
II.    Disputed Construction for the Patent-in-Suit...................................................................... 2
       A.         “phase modulate” and grammatical variations (claims 1, 8, 16, 17, 19) ................ 2
                  1.     Defendants Concede their Construction, Which Imports a Negative
                         Limitation, Is Not the Plain Meaning of the “Phase Modulation” .................. 2
                  2.     Instead of Showing Lexicography or Disclaimer to Support their
                         Construction in the ’500 Patent’s Intrinsic Record, Defendants’
                         Largely Ignore That Record—and Have No Real Defense for Why
                         They Should Obtain a Construction that Conflicts With That Record............ 3
                  3.     Defendants’ Attempts To Deflect Fail Because Their Arguments Are
                         Fatally Flawed ................................................................................................. 4
III.   Conclusion ........................................................................................................................ 10




                                                                    i
                                                    Table of Authorities

Cases

Anchor Wall Sys., Inc. v. Rockwood Retaining Walls, Inc.,
  340 F.3d 1298 (Fed. Cir. 2003)................................................................................................... 3
Golight, Inc. v. Wal-Mart Stores, Inc.,
  355 F.3d 1327 (Fed. Cir. 2004) .................................................................................................. 8
In re CSB-Sys. Int’l, Inc.,
   832 F3d. 1335 (Fed. Cir. 2016).................................................................................................. 3
Nestle USA, Inc. v. Steuben Foods, Inc.
  884 F. 3d 1350 (Fed. Cir. 2018).................................................................................................. 9
SanDisk Corp. v. Memorex Prod., Inc., Co.,
  415 1278 (Fed. Cir. 2003.) .......................................................................................................... 1
SunRace Roots Enter. Co., Ltd. v. SRAM Corp.,
  336 F.3d 1298 (Fed. Cir. 2003)................................................................................................... 4
Thorner v. Sony Computer Entertainment Am. LLC,
  669 F.3d 1362 (Fed. Cir. 2012)................................................................................................... 2




                                                                  ii
I.   INTRODUCTION
       Defendants’ Response brief only proves Oyster’s point—and makes clear that Oyster’s

construction is the only correct construction under the law.
       The parties agree that the “phase modulation” terms will require a showing that an accused
product or prior art reference “alter[s] the phase of light to create an optical signal having a phase
that is representative of data.” Notably the parties further agree this is the plain meaning of “phase
modulation.” The sole dispute between the parties is whether the construction should include the
negative limitation proposed by Defendants, namely, that “[u]se of phase modulation excludes use
of amplitude modulation.” In other words, should the term be construed to exclude systems that
meet the plain meaning of “phase modulation” and amplitude modulation? The answer is even
clearer now: it should not.
       For their part, instead of attempting to make any independent showing on the ’500 Patent,
Defendants spend twenty one pages of their twenty-two page brief mischaracterizing the record
and avoiding the key differences between the intrinsic record of the ’500 patent family, on the one
hand, and the different patent families that were at issue in Oyster Optics, LLC v. Coriant America
Inc., et al., Case No. 2:16-cv-01302-JRG (the “Prior Litigation”), on the other hand. That is not
surprising—because they cannot make any such showing. And more to the point here: the key
differences make clear that the very bases underlying this Court’s ruling in the Prior Litigation is
entirely missing here.
       When the Defendants finally get around to tackling those key issues, they have no real
response. Defendants do not contend, let alone show, that there is any lexicography. And though
they seem to hint at a disclaimer, they do not show one, let alone one that comes close to the type
of showing they need to obtain the negative limitation they seek. Even worse, that proposed neg-
ative limitation would exclude embodiments described in this different patent family, which is
“rarely, if ever, [the] correct” construction under controlling law. SanDisk Corp. v. Memorex
Prod., Inc., Co., 415 1278, 1285 (Fed. Cir. 2003.)




                                                  1
II. DISPUTED CONSTRUCTION FOR THE PATENT-IN-SUIT
       A.      “phase modulate” and grammatical variations (claims 1, 8, 16, 17, 19)
         Oyster’s Proposed Construction               Defendants’ Proposed Construction
  alter the phase of light to create an optical   alter the phase of light to create an optical
  signal having a phase that is representative of signal having a phase that is representative of
  data                                            data. Use of phase modulation excludes use
                                                  of amplitude modulation.

               1.      Defendants Concede their Construction, Which Imports a Negative
                       Limitation, Is Not the Plain Meaning of the “Phase Modulation”

       As Oyster demonstrated in its opening brief: this Court considered definitions for the term
from authoritative technical dictionaries, such as:
       phase modulation: Angle modulation in which the phase angle of a carrier, such
       as an electronic, radio, or optical carrier, is caused to depart from its reference value
       by an amount proportional to the instantaneous value of the modulating signal.

Mirzaie Decl., Ex. B, Fiber Optics Standard Dictionary 742 (3d ed. 1997). Based upon these def-
initions, the Court found that phase modulation cannot be met by amplitude modulation alone.
Case No. 2:16-cv-01302-JRG, Dkt. 190 at 16. But the Court also found that “Defendants have not
shown that using phase modulation necessarily precludes using amplitude modulation.” Id. And
as Oyster also laid out in its opening brief: in the context of the ’500 patent, phase modulation and
amplitude modulation are not mutually exclusive. They can both be used by “the same system”
and, indeed, at “exactly the same time,” as Oyster stated in its brief. Oyster’s Opening Br. at 2-5.
       Given the chance to respond, Defendants have no dispute or response to this. Instead, they
concede it—as they had to. Defs’ Br. at 21. Thus, it is now clear that, applying Federal Circuit law,
Defendants must show clear and unambiguous lexicography or disclaimer in the patent’s intrinsic
record to obtain a narrower claim scope. That is because “[t]here are only two exceptions” in which
claim terms are not given their full ordinary and customary meaning: “1) when a patentee sets out
a definition and acts as his own lexicographer, or 2) when the patentee disavows the full scope of
a claim term either in the specification or during prosecution.” Thorner v. Sony Computer Enter-
tainment Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). And this burden is even more difficult



                                                  2
where, as here, Defendants attempt to import a negative limitation into the claims. In re CSB-Sys.
Int’l, Inc., 832 F3d. 1335, 1342-43 (Fed. Cir. 2016).

               2.      Instead of Showing Lexicography or Disclaimer to Support their Con-
                       struction in the ’500 Patent’s Intrinsic Record, Defendants’ Largely
                       Ignore That Record—and Have No Real Defense for Why They
                       Should Obtain a Construction that Conflicts With That Record

       Instead of meeting this burden based on the intrinsic record of the ’500 patent, Defendants’
brief makes clear they have no legitimate direct response to two points regarding the intrinsic
record of the ’500 patent. Both are fatal to Defendants’ position in this dispute.
       First, as Oyster also laid out in its opening brief, far from showing some disclaimer to
justify their negative limitation. Defendants’ construction creates direct tension with and reads out

embodiments in the patent’s intrinsic record. Indeed, this is confirmed right of the bat—and ex-
plicitly so—in the “Summary of the Present Invention” section of the patent, which states:
       The present invention thus permits a phase-modulated transmission mode or an am-
       plitude-modulated transmission mode, or both a phase and amplitude modulated
       transmission mode, which can permit the transmitter to work with different types
       of receivers.

’500 patent at 2:41–47 (emphasis added). The summary section goes on to describe a “second

mode” where the light is amplitude modulated (id. at 2:63–64) and where “the optical signal may
or may not also be phase modulated” (id. at 3:1–3). The specification also describes other ways of

combining phase modulation with amplitude modulation, including in an “alternating stream” or
a “mixed” signal. Id. at 3:27–30, 3:47–50, 3:62–64, 4:35–42.
       This obviously conflicts with Defendants’ construction. But a construction of “phase mod-
ulate” that “excludes” amplitude modulation, as proposed by Defendants, is contrary to this ex-
plicit disclosure of a “both a phase and amplitude modulated” mode—and would exclude that em-
bodiment. But these types of constructions are “rarely, if ever, correct.” See Anchor Wall Sys., Inc.
v. Rockwood Retaining Walls, Inc., 340 F.3d 1298, 1308 (Fed. Cir. 2003) (construction that ex-
cludes a preferred embodiment “is rarely, if ever correct”).
       Defendants avoid this fatal problem for over twenty pages of their brief. When they finally


                                                 3
get around to addressing it, they use nothing more than attorney argument to pretend it does not
exist. Defs’ Br. at 20-21. Beyond that, they again deflect to other patent families, to take the atten-

tion away from these passages that are unique to the intrinsic record of the ’500 patent. That fails.
       Second, as Oyster demonstrated in their opening brief, Defendants’ proposed construction
must also be rejected under the doctrine of claim differentiation. Claim 18 claims a “first trans-
mission mode” that is phase-modulated but is “not amplitude-modulated.” Id. at 10:14–16, 10:22–
25. If “phase modulate” in the context of the ’500 patent necessarily excluded amplitude modula-
tion, then claim 18 and its requirement that the light “is not amplitude-modulated” would be su-
perfluous, having exactly the same scope as the parent claim 17. SunRace Roots Enter. Co., Ltd.
v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003) (claim differentiation “is especially strong
when the limitation in dispute is the only meaningful difference between an independent and de-
pendent claim, and one party is urging [] the limitation in the dependent claim should be read into
the independent [].”) As Defendants concede, this is not the same record as in the Prior Litigation.
       Defendants also have no legitimate or direct response to this, either. Instead, in a couple of
sentences within their twenty-three page brief, they again use nothing more than attorney argument
to pretend it does not exist. Defs’ Br. at 20-21. Beyond that, they again deflect to other patent
families, to take the attention away from these passages that are also unique to the intrinsic record
of the ’500 patent. That, too, fails. They are unable to avoid these passages in the ’500 patent. An
analysis of the intrinsic record and briefing on either of these two points disposes the current dis-
pute, in Oyster’s favor.

               3.      Defendants’ Attempts To Deflect Fail Because Their Arguments Are
                       Fatally Flawed
                       a.      A Reasonable Review Confirms the Intrinsic Evidence for the
                               ’500 Patent Does Not “Align” with the Evidence Resulting in
                               this Court’s Prior Construction

       Rather than make any independent showing of disclaimer in the ’500 patent’s intrinsic
record, Defendants invite this Court to avoid that kind of analysis altogether. Instead, they contend
this Court should rule in their favor because the intrinsic record of the ’500 patent is “nearly


                                                  4
identical” and “aligns” with that of the patent families in the Prior Litigation. Defs’ Br. at 10-11.
Defendants provide no legal authority to suggest this kind of shortcut is correct. Of course, there

is no such authority. For example, what would this Court do if it had to construe the ’500 patent
claims first? Would a POSITA be required to look at all patent families owned by Oyster before
determining the correct interpretation of the ’500 patent? Defendants’ brief glosses over these rel-
evant but uncomfortable points—and many others.
        But Defendants’ argument fails even if we were to accept their invitation to take a flawed
shortcut in the legal analysis and only determine whether Defendants’ premise—namely that the
intrinsic evidence for the ’500 patent is “nearly identical” to that of the other patent families in the
Prior Litigation—is true. This is because the record proves that premise is false. Indeed, just the
opposite is true: the relevant intrinsic evidence here is significantly different from the intrinsic
evidence for the patent families in the Prior Litigation.
        As an initial matter, Oyster already demonstrated that the ’500 patent’s (1) “Summary of
the Invention,” (2) descriptions of embodiments that have both phase and amplitude modulation
in the same mode, and (3) the claim 18 of the ’500 patent are all unique to that patent family.
Defendants have not shown and cannot show otherwise. This is dispositive. It shows that, on these
salient points of tension with the Defendants’ construction, the intrinsic evidence of the ’500 patent
family cannot be reasonably read to be “nearly identical” to or “align” with the patent families at
issue in the Prior Litigation. To the contrary, Defendants’ construction creates tremendous tension
with the ’500 patent’s intrinsic record.
        But there is more. The sentences in this Court’s Order in the Prior Litigation and on which
this Court relied on in the Prior Litigation to find disclaimer through “disparagement” are not in
the ’500 patent at all. In other words, the ’500 patent is missing the following types of statements:

        •       “Moreover, each phase-modulated light path is combined with a continuous
                wavelength base laser light path when sent over a telecommunications line,
                so that amplitude-modulated signals result.” [Not in ’500 patent];

        •       As with U.S. Pat. No. 5,606,446, U.S. Pat. No 5,726,784 discloses creating



                                                   5
               an amplitude-modulated data stream by combining a phase-modulated light
               path with a continuous wave base laser light path. [Not in ’500 patent];

       •       The “present invention,” by contrast, uses a signal that can be received only
               with an appropriate interferometer... An attempt to read the optical signal in
               the fiber, for example from a tap, requires knowledge of the delay and the
               creation of a precise physical delay path in the interferometer. [Not in ’500
               patent]; and

       •       Because the transmitter is typically transmitting in secure mode using a con-
               tinuous wave laser, the energy level read by the detector should be constant.
               When a drop in the energy level is detected, which may indicate a tap, the
               card may provide an alarm signal. [Not in ’500 patent]
Thus, in reality, the intrinsic evidence could not be more different on the salient issues here. De-
fendants’ flawed attempt to show they are “nearly identical” does not withstand any scrutiny.
       Defendants’ other arguments in this vein also do not withstand scrutiny. For example, De-

fendants argue that the Court should ignore these dispositive points because it “correctly recog-
nized” that the patents in the Prior Litigation are “useful” for enhancing security and the same
“security concerns” are relevant to the ’500 patent. Defs’ Br. at 11. But this point regarding the
supposed “sameness” is not true in light of the differences in the intrinsic evidence, as Oyster has
demonstrated. At any rate, Defendants provide no authority to support any contention that the same
“concerns” in two patent families requires that the terms in both families be construed the same

way. And there is no such authority.
       As another example, Defendants state that the ’500 patent “disparages” amplitude modu-
lation like the other patent families did. Defs’ Br. at 11-12. But this again avoids the dispositively
different intrinsic record. It also avoids the truth on a related point. If this were even a relevant
question to begin with after reviewing the intrinsic record: the ’500 patent disparages both prior
art amplitude-modulated systems and prior art phase-modulated systems, without expressing any
particular preference for either type of prior art system. ’500 patent at 1:34–37, 2:21–23 (“The
phase-modulated based systems described above moreover are not compatible with existing re-
ceivers, a major disadvantage.”) (emphasis added). It contains no repeated disparagement of am-
plitude modulation or of using the two forms of modulation together.



                                                  6
       As yet one more example, Defendants contend that certain claims and embodiments in the
’500 patent “switch” between amplitude and phase modulation. Defs’ br. at 12. But this is irrele-

vant. Among other things, it says nothing about the embodiments that do not and does not support
disclaimer to the point of adding a negative limitation.
       But this argument—and others like it that Defendants wrong advance—also avoids an even
bigger problem: Defendants’ construction excludes embodiments that practice both forms of mod-
ulation in the same mode. This point is true for Defendants’ flawed contention that the ’500 patent
has other embodiments that teach using one mode at one time and another mode during another
time. Defs’ Br. at 12. And this point is also true for Defendants’ pure attorney argument that the
’500 patent teaches other embodiments where “the light is kept constant during phase-modulation
mode.” Defs’ Br. at 13. None of this really deals with the embodiments that are excluded, which
render Defendants’ construction incorrect.
                       b.      Defendants’ Single Paragraph Regarding the Prosecution His-
                               tory Does Not Prove Their Point and Also Does Not Support a
                               Negative Limitation

       Defendants also argue, in a single-paragraph section that the ’500 patent’s file history

“confirms the correctness of the Court’s prior construction.” Defs’ Br. at 15. But that file history
does not prove their point one bit. To the contrary, the amendment added by the patentee—and
the statements Defendants now rely on—were to clarify that the AM and PM modes in the inde-
pendent claims occur at different times. Ex. M at 5-8. But that is already expressly set forth in
the claims in another limitation. Thus, Defendants’ argument that the amendment and state-
ment create disclaimer for the disputed issue and limitation here does not pass muster.
       It is also worth mentioning that the same prosecution history confirms the tension that
Defendants’ interpretation here would create with Dependent claim 18, which claims a “first
transmission mode” that is phase-modulated but is “not amplitude-modulated.” Id. at 10:14–16,
10:22–25. Again, if “phase modulate” in the context of the ’500 patent necessarily excluded am-
plitude modulation, then claim 18 and its requirement that the light “is not amplitude-modulated”



                                                 7
would be superfluous, having exactly the same scope as the parent claim 17. This would lead to
reversible error. Defendants’ contrary contention is not reasonable. At the very least, there is

more than one reasonable interpretation of this history, which means Defendants cannot meet
their burden of showing disclaimer based on this history. See Golight, Inc. v. Wal-Mart Stores,
Inc., 355 F.3d 1327, 1332 (Fed. Cir. 2004) (statements in the prosecution history are subject to
multiple reasonable interpretations, they do not constitute a clear and unmistakable” disclaimer).
                        c.      Defendants’ Argument that giving “Phase Modulate” a Differ-
                                ent Meaning Would Render Oyster’s Patents Internally Incon-
                                sistent is False and Irrelevant

        Also, just as Oyster suggested based on Defendants’ claim-construction exchanges leading
up to briefing, “Defendants may argue that the ’500 patent disparages the use of amplitude modu-
lation because it incorporates the application that lead to the ’055 patent by reference.” But that,
too, fails.
        This argument is irrelevant. There is no legal authority for any contention that a patent
owner’s different patent families must be “internally consistent,” let alone any authority for any
argument that this “concern” can replace any showing of clear and unambiguous disclaimer. No-

tably, even if this were a concern for the jury trial here, this case will have a separate jury than the
ones involving the patent families in the Prior Litigation.
        It is also false. The ’816 patent that the Court cited in its prior Markman order is a contin-
uation-in-part of the ’055 patent. Exs. D, E. But as a continuation-in-part, the ’816 patent added
material to its specification that was not present in the ’055 patent and thus not incorporated by
reference into the ’500 patent specification. Only two of the purportedly derogatory statements
that the Court relied upon in its prior construction of “phase modulate” appear in the specification
of the ’055 patent. The first of these statements is a statement that amplitude-modulated signals
can be tapped. Ex. D, ’055 patent at 1:34–39; Case No. 2:16-cv-01302-JRG, Dkt. 190 at 14. But
this same statement is also contained in the body of the ’500 patent specification, as part of a
section that critiques prior art techniques generally. ’500 patent at 1:34–38. The second statement



                                                   8
contained in the ’055 specification is the statement: “With the system of the present invention, the
receiver functions as an interferometer. An attempt to read the optical signal in the fiber, for ex-

ample from a tap, requires knowledge of the delay and the creation of a precise physical delay path
in the interferometer.” Ex. D, ’055 patent at 2:49–53; Case No. 2:16-cv-01302-JRG, Dkt. 190 at
15. But this is expressly a statement about the “present invention” of the ’055 patent, not about the
invention of the ’500 patent. It is also not a general disparagement of amplitude modulation.
        The invention of the ’500 patent, on the other hand, is different from the invention of the
’055 patent or of the other patents at issue in the Prior Litigation. As the title of the patent suggests,
it describes a “Dual-Mode” system. ’500 patent at Abstract, 2:41–47. The system of the ’055 patent
is referred to in the ’500 patent specification, but only as one “preferabl[e]” way of achieving the
“first mode.” ’500 patent at 2:47–56. The ’055 patent’s disclosure is not a mandatory aspect of the
’500 patent invention, and the ’055 patent does not disclose the entire invention in the ’500 patent.
                        d.      Defendants’ Remaining Arguments Also Have Fatal Flaws on
                                the Facts and the Law

        Defendants’ remaining distractions are also flawed. Continuing their theme of avoiding
the intrinsic record in this case for the different record in the Prior Litigation, Defendants argue
that Oyster is collaterally estopped from contending that “phase modulate” should mean anything
different than it did in the Prior Litigation. To make this argument, Defendants realize they have
to stretch the meaning of the “same issue” requirement in the doctrine of collateral estoppel, but
they rely on a case, Nestle USA, Inc. v. Steuben Foods, Inc., that does not get them close to doing
so. In that case, the Federal Circuit applied a limited exception to the rule that collateral estoppel
cannot apply across different patents because the two patents at issue had: (1) overlapping speci-
fications; and (2) “identical lexicography” for the relevant term. 884 F.3d 1350, 1351-53 (Fed.
Cir. 2018). Indeed, “[n]either party has pointed to any material difference between the two pa-
tents or their prosecution histories that would give rise to claim construction issues in this ap-
peal different from those raised in the prior appeal.” Id. The facts here are materially




                                                    9
different, to put it lightly. Thus, Defendants’ attempt to expand the holding in Nestle USA be-
yond anything that can resemble collateral estoppel fails.
       Defendants’ argument concerning “judicial estoppel” fares no better. Though Defend-
ants repeat the misleading statement that Oyster stated this Court’s construction in the Prior
Litigation is correct, the record in the Prior Litigation proves this false. The relevant record
in that Prior Litigation proves that the issue resolved by this Court was how far the dis-
claimer in the patents in that Prior Litigation can carve out claim scope from the different pa-
tents in that case. It did not concern the issue here, which is whether Defendants’ can show
there should be any disclaimer from the plain meaning of phase modulate to being with. And
it also did not concern the intrinsic record here, which is just another reason why Defendants’
“judicial estoppel” argument is flawed and, respectfully, frivolous.
       Finally, as an apparent last ditch effort to downplay the intrinsic record in this case,
Defendants suggest Oyster’s quoting of the ’500 patent’s Summary and passages about
phase and amplitude modulation being used in the same mode and dependent claim 18 re-
veals a “tortured” reading and that some of the passages did not “relate[] to the input optical
data stream.” Defs’ Br. at 20-22. But this pure attorney argument obviously has no actual
support in the intrinsic record, which expressly contradicts it. At bottom, it, like Defendants’
other distractions, cannot and do not provide any legal basis for importing the negative limi-
tation Defendants seek.
III. CONCLUSION
       Oyster respectfully asks that the Court adopt its proposed construction because it is the
only correct one under controlling law in light of the plain meaning of “phase modulation” and the
unique intrinsic record of the ’500 patent.

 Dated: May 26, 2020                             Respectfully submitted,

                                                 By: /s/ Reza Mirzaie
                                                 Marc A. Fenster (CA SBN 181067)
                                                 Email: mfenster@raklaw.com



                                                10
 Reza Mirzaie (CA SBN 246953)
 Email: rmirzaie@raklaw.com
 Paul Kroeger (CA SBN 229074)
 Email: pkroeger@raklaw.com
 Neil Rubin (CA SBN 250761)
 Email: nrubin@raklaw.com
 RUSS AUGUST & KABAT
 12424 Wilshire Boulevard, 12th Floor
 Los Angeles, CA 90025
 Telephone: 310/826-7474
 Facsimile 310/826-6991




11
                               CERTIFICATE OF SERVICE
       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on May 27, 2020 with a copy of this document via the Court’s ECF sys-
tem.


DATED: May 27, 2020                                 Respectfully submitted,

                                                    By: /s/ Reza Mirzaie
                                                        Reza Mirzaie




                                               12
